Title: To Benjamin Franklin from John Hancock, 30 June 1783
From: Hancock, John
To: Franklin, Benjamin


          
            Dear Sir
            Boston June 30. 1783
          
          I beg leave to introduce to your Excellcy Mr. DeValnais the bearer, late Consul of
            France, here; who is going home wth his lady. I take the Freedom to refer your Excellcy, to
            this Gentleman, for the particulars relative to the present Scituation of Affairs in
            America after so advantagious a Settlement of Peace, with which, I in the most cordial
            manner take this opportunity to Congratulate you.
          Mrs. DeValnais is nearly connected wth my family, and Mr DeValnais his Conduct, during
            his residence among us, and in the Office of Consul as far as I have had any knowledge
            of the Same, entitles him, I think, justly to the favor of the court & ministry of
            France.
          As I rely much upon the honor of my former acquaintance wth your Excellcy, permit me to
            ask an interest in your Friendship, influence & credit, in behalf of Mr DeValnais,
            in order to his more effectually accomplishing the business he is going upon wth the
            Court and Ministry of France—
          I have the honor to be with peculiar esteem & regard (tho. at present much
            afflicted with the gout) Dear Sir Your most Obedient and very Hble Servt
          
            John Hancock
            His Excellcy, Doctr Franklin
          
         
          Addressed: His Excellcy / Doctr.
            Franklin / Minister Plenipotentiary from the U. States / of No. America to the Court of
            / France / at Versailles / per favor of Mr DeValnais
        